DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 4, 6-11, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 3, 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20140282086) in view of FEI et al. (CN 101287093).
Regarding claims 1, 14 and 20, Shi discloses a video communications method (Paragraph: 0051: Shi discusses a video communication system), applied to a first terminal, the method comprising: respectively displaying video images of at least two terminals in at least two display subareas of a video communication interface in a video chat session of the at least two terminals (Paragraphs: 0013, 0128 and Claim.5: Shi discusses how a system displaying the communication image information in a first area of a display interface of the first application; and displaying the text message in a second area of the display interface of the first application, 
Shi discloses the invention set forth above but fail to specifically point out “obtaining a first special effect display instruction; adding a first special effect to the at least two display subareas based on the first special effect display instruction; transmitting the first special effect display instruction to a second terminal of the at least two terminals, the second terminal being an action recipient of the first special effect; and selecting, among multiple end special effects, a target end special effect to be added to the video images of the at least two terminals according to a body action occurred in the video image of the second terminal, the multiple end special effects indicating different action results of the first special effect corresponding to different body actions”
FEI however discloses obtaining a first special effect display instruction (Paragraphs: 0009-0010 and 0014: FEI discusses how the source video client sends the special effect data identifier, special effect location information (i.e. a special effect display instruction) and video data to the destination video client); adding a first special effect to the at least two display subareas based on the first special effect display instruction (Paragraphs: 0009-0010 and 0014: FEI discusses how the source video client sends the special effect data identifier, and the resulting special effect image displayed according to the special effect identifier information); transmitting the first special effect display instruction to a second terminal of the at least two 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Shi, and modify to obtain a first special effect display instruction; adding a first special effect to the at least two display subareas based on the first special effect display instruction; transmitting the first special effect display instruction to a second terminal of the at least two terminals, the second terminal being an action recipient of the first special effect; and selecting, among multiple end special effects, a target end special effect to be added to the video images of the at least two terminals according to a body action occurred in the video image of the second terminal, the multiple end special effects indicating different action results of the first special effect corresponding to different body actions, as taught by FEI, thus allowing to add special 
Considering claim 3, FEI discloses the method according to claim 1, further comprising: obtaining at least two pendant special effects corresponding to a pendant special effect instruction; obtaining facial coordinates of the video images of the at least two terminals; and respectively adding the at least two pendant special effects to corresponding locations of the video images of the at least two terminals based on the facial coordinates of the video images of the at least two terminals, each pendant special effect corresponding to one of the at least two display subareas (Paragraphs: 0014, 0050 and 0059: FEI discusses how the client receives the special effect position information such as the position information of 4 eye corners and 2 mouth corners, and needs to add special effect data to the video data according to the special effect position information, such as: according to 4 eye corners and the position information of the corners of the mouth is matched with the feature points corresponding to the 4 corners of the eyes and the 2 corners of the mouth in the special effect image to the positions of the 4 corners of the eyes and the 2 corners of the mouth on the video image; and how the resulting special effect image is displayed locally, i.e. obvious that the local display device to be more than one display terminals or devices).
Considering claim 5, FEI discloses the method according to claim 3, wherein obtaining facial coordinates of the video images of the at least two terminals comprising: respectively performing facial recognition on the video images of the at least two terminals, to obtain the facial coordinates of the video images of the at least two terminals; or performing facial recognition on a video image of the first terminal, to obtain a facial coordinate of the video image of the first terminal, and receiving a facial coordinate of a video image of the at least one .
4. Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20140282086) in view of FEI et al. (CN 101287093) and further in view of Yin et al. (US 20170168628)
Considering claims 2 and 19, Shi in view of FEI fail to disclose claims 2 and 19. Yin however discloses the method according to claims 2 and 19, further comprising: obtaining a split-screen display instruction triggered in the first terminal or transmitted by any second terminal; and in response to the split-screen display instruction, respectively displaying, by the first terminal, the video images of the at least two terminals in the at least two display subareas (Paragraphs: 0008 and 0010-0011: Yin discusses a system for split-screen display, including: dividing a display screen of a mobile terminal into a first display region and a second display region in response to a split-screen display instruction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Shi and FEI, and modify a system to obtain a split-screen display instruction triggered in the first terminal or transmitted by any second terminal; and in response to the split-screen display instruction, respectively displaying, by the first terminal, the video images of the at least two terminals in the at least two display subareas, as taught by FEI, thus enables improving experience of user, as discussed by FEI 
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20140282086) in view of FEI et al. (CN 101287093) and further in view of SHIN et al. (US 20090313014)  
Considering claim 12, Shi in view of FEI fail to disclose claim 12. SHIN however discloses the method according to claim 12, wherein obtaining a first special effect display instruction comprising: generating the first special effect display instruction according to a voice instruction (Paragraphs: 0012 and 0121: SHIN discusses an overview of display screens illustrating a voice instruction recognition method of the mobile terminal).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Shi and FEI, and modify a system wherein obtaining a first special effect display instruction comprising: generating the first special effect display instruction according to a voice instruction, as taught by SHIN, thus displaying the detected character or word from the received voice in preset format, during display of converted text, voice recognition rate, as discussed by SHIN. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             01/13/2022